IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


CARRINGTON MORTGAGE SERVICES,                 : No. 4 MM 2022
LLC,                                          :
                                              :
                   Respondent                 :
                                              :
                                              :
             v.                               :
                                              :
                                              :
SURESH PACKIRISAMY,                           :
                                              :
                   Petitioner                 :


                                      ORDER



PER CURIAM

     AND NOW, this 26th day of April, 2022, the Application for Extraordinary Relief is

DENIED.